DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 requires at least a surveying instrument comprising a monopod installed at a reference point, a surveying instrument main body having a reference optical axis at a known distance from a lower end of said monopod and a known angle with respect to an axis of said monopod, and an operation panel which is provided on said monopod and has a display unit, wherein said surveying instrument main body comprises a measuring unit for irradiating a distance measuring light, receiving a reflected distance measuring light and measuring a distance to an object to be measured, an optical axis deflector for deflecting said distance measuring light with respect to said reference optical axis, a measuring direction image pickup module which includes said object to be measured and acquires an observation image in a predetermined relationship with said reference optical axis, an attitude detector for detecting a tilt of said surveying instrument main body with respect to the horizontal, and an arithmetic control module for controlling said optical axis deflector, carrying out a predetermined scan pattern, controlling said measuring unit and performing a distance measurement along the predetermined scan pattern, and wherein said arithmetic control module carries out an image pickup of said object to be measured by said measuring direction image pickup module and a scanning of said object to be measured by said distance measuring light with a closed loop scan pattern at a pre-movement and a post-movement of said surveying instrument main body respectively, obtains at least three cross points of a locus of a scan pattern of said pre-movement and a locus of a scan pattern of said post-movement based on an image of said pre-movement and an image of said post-movement, and calculates three-dimensional coordinates of an installation point of said post-movement based on three-dimensional coordinates of said cross points measured from said reference point, a measurement result of said cross points measured from said installation point of said post-movement and a detection result of said attitude detector.
The prior arts on record teach the following: a surveying instrument comprising a monopod installed at a reference point, a surveying instrument main body having a reference optical axis at a known distance from a lower end of said monopod and a known angle with respect to an axis of said monopod, and an operation panel which is provided on said monopod and has a display unit, wherein said surveying instrument main body comprises a measuring unit for irradiating a distance measuring light, receiving a reflected distance measuring light and measuring a distance to an object to be measured, an optical axis deflector for deflecting said distance measuring light with respect to said reference optical axis, a measuring direction image pickup module which includes said object to be measured and acquires an observation image in a predetermined relationship with said reference optical axis,.
However, none of the prior arts disclose an attitude detector for detecting a tilt of said surveying instrument main body with respect to the horizontal, and an arithmetic control module for controlling said optical axis deflector, carrying out a predetermined scan pattern, controlling said measuring unit and performing a distance measurement along the predetermined scan pattern, and wherein said arithmetic control module carries out an image pickup of said object to be measured by said measuring direction image pickup module and a scanning of said object to be 2measured by said distance measuring light with a closed loop scan pattern at a pre-movement and a post-movement of said surveying instrument main body respectively, obtains at least three cross points of a locus of a scan pattern of said pre-movement and a locus of a scan pattern of said post-movement based on an image of said pre-movement and an image of said post-movement, and calculates three-dimensional coordinates of an installation point of said post-movement based on three-dimensional coordinates of said cross points measured from said reference point, a measurement result of said cross points measured from said installation point of said post-movement and a detection result of said attitude detector in combination with the other features as stated in claim 1. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426